DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
 This action is responsive to Applicant’s Claims filed 02/06/2020. 
Claims 1-21 are pending and have been examined. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1-21 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim 
Regarding independent claims 1, 8, and 15 the claims are directed to one of the four statutory categories (a process, a machine, and an article of manufacture, respectively.) The claimed invention of independent claims 1, 8, and 15 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1, 8, and 15, as a whole, recite the following limitations:
receiving a first user's travel information; (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since a commercial flight entity would receive travel information for users in performing commercial travel services for customers)
identifying at least one second user scheduled for a same travel vehicle as the first user, the at least one second user identified based on the first user's travel information and the at least one second user's travel information; (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation and judgment could identify users traveling on the same vehicle using travel information; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since a commercial flight entity would identify passengers on the same vehicle in order to perform seat switches or determine passengers traveling together in performing commercial travel services for customers)
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
and providing an interface for the first user to communicate with the at least one second user (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites insignificant extra-solution activity in the form of post-solution data output or transmission)
An apparatus, the apparatus comprising: (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a memory; (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
and at least one processor coupled to the memory, the at least one processor configured to: (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A non-transitory computer-readable medium having program code recorded thereon, the program code executed by a processor and comprising: (claim 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
program code to . . . . (claim 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation 
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. The following limitations have been characterized above as extra-solution activity:
and providing an interface for the first user to communicate with the at least one second user (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer function of transmitting or receiving information over a network)
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas.  Therefore, independent claims 1, 8, and 15 are rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Claims 2-7, 9-14, and 16-21, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claims 2, 9, and 16:
providing an interface for the first user and the at least one second user to negotiate a transaction for a seat on the travel vehicle.
The broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of post-solution data output or transmission, the broadest reasonable interpretation of which comprises the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network. Nothing further is added. 
Claims 3, 10, and 17:
receiving the first user's travel information from an airline database or an input from the first user.
 This limitation merely alters the source of the travel information and further recites certain methods of organizing human activity for the reasons outlined above. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claims 4, 11, and 18:
enabling communications between the first user and the at least one second user at a pre-determined time before a scheduled departure time or when the first user checks-in for a trip identified in the first user's travel information.
 The broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of post-solution data output or transmission, the broadest reasonable interpretation of which comprises the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 5, 12, and 19:
disabling communications between the first user and the at least one second user upon initiation of a boarding process for the travel vehicle.
 The broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of post-solution data output or transmission, the broadest reasonable interpretation of which comprises the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network. Nothing further is added. 
Claims 6, 13, and 20:
enabling communications between the first user and the at least one second user for a duration after the travel vehicle embarks to a destination. 
The broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of post-solution data output or transmission, the broadest reasonable interpretation of which comprises the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 7, 14, and 21:
granting access to a feature of an application when the first user's location is at an airport.
The broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of post-solution data output or transmission, the broadest reasonable interpretation of which comprises the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular 
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 2-7, 9-14, and 16-21, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-11, 14-18, and 21 rejected under 35 U.S.C. 103 as being unpatentable over Sarma et al. (U.S. PG Pub. No. 20160112852; hereinafter "Sarma") in view of Khan et al. (U.S. PG Pub. No. 20150199618; hereinafter "Khan").
As per claim 1, Sarma teaches:
A method, comprising:
 Sarma teaches a system and method for connecting passengers on the same flight allowing them to offer seat exchange negotiations or chat. (Sarma: abstract, paragraphs [0022, 23], Figs. 5, 6)
With respect to the following limitation:
receiving a first user's travel information;
Sarma teaches that the system may determine other users which are on the same flight as a given user so that they may be connected via a chat or may negotiation seat changes and therefore teaches that the system may know a first and second users travel information. (Sarma: paragraphs [0022, 23], Fig. 5, 6)
To the extent that Sarma does not explicitly teach that the system receives the user's travel information, Khan teaches this element. Khan teaches the retrieval of a first and second user's PNR information in order to allow for a seat exchange operation to be performed between the two passengers. (Khan: paragraphs [0056-58], Fig. 5) It can be seen that each element is taught by either Sarma or Khan. Receiving PNR information and using it to perform a seat exchange does not affect the normal functioning of the elements of the claim which are taught by Sarma. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Khan with the teachings of Sarma, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable. 
Sarma in view of Khan further teaches:
 identifying at least one second user scheduled for a same travel vehicle as the first user, the at least one second user identified based on the first user's travel information and the at least one second user's travel information;
Sarma teaches that the system may determine other users which are on the same flight as a given user so that they may be connected via a chat or may negotiation seat changes and therefore teaches that the system use a first and second user's travel information to allow for a seat exchange between the two. (Sarma: paragraphs [0022, 23], Fig. 5, 6) Khan, as outlined above, teaches the retrieval of a first and 
and providing an interface for the first user to communicate with the at least one second user.
 Sarma teaches that the system may determine other users which are on the same flight as a given user so that they may be connected via a chat or may negotiation seat changes and therefore teaches that the system use a first and second user's travel information to allow for a seat exchange between the two. (Sarma: paragraphs [0022, 23], Fig. 5, 6) Khan, as outlined above, teaches the retrieval of a first and second user's PNR information in order to allow for a seat exchange operation to be performed between the two passengers. (Khan: paragraphs [0056-58], Fig. 5) The motivation to combine Khan persists.
As per claim 2, Sarma in view of Khan teaches all of the limitations of claim 1, as outlined above, and further teaches:
providing an interface for the first user and the at least one second user to negotiate a transaction for a seat on the travel vehicle.
 Sarma teaches that the system may determine other users which are on the same flight as a given user so that they may be connected via a chat or may negotiation seat changes and therefore teaches that the system use a first and second user's travel information to allow for a seat exchange between the two. (Sarma: paragraphs [0022, 23], Fig. 5, 6)
As per claim 3, Sarma in view of Khan teaches all of the limitations of claim 1, as outlined above, and further teaches:
receiving the first user's travel information from an airline database or an input from the first user.
 Sarma teaches that the system may determine other users which are on the same flight as a given user so that they may be connected via a chat or may negotiation seat changes and therefore teaches that the system use a first and second user's travel information to allow for a seat exchange between the two. (Sarma: paragraphs [0022, 23], Fig. 5, 6) Khan, as outlined above, teaches the retrieval of a first and 
As per claim 4, Sarma in view of Khan teaches all of the limitations of claim 1, as outlined above, and further teaches:
enabling communications between the first user and the at least one second user at a pre-determined time before a scheduled departure time or when the first user checks-in for a trip identified in the first user's travel information.
 Sarma teaches that the system may determine other users which are on the same flight as a given user so that they may be connected via a chat or may negotiation seat changes and therefore teaches that the system use a first and second user's travel information to allow for a seat exchange between the two. (Sarma: paragraphs [0022, 23], Fig. 5, 6) Khan, as outlined above, teaches the retrieval of a first and second user's PNR information from an airline database in order to allow for a seat exchange operation to be performed between the two passengers, wherein the passenger check-in process may initiate the seat exchange process. (Khan: paragraphs [0056-58], Fig. 5) The motivation to combine Khan persists.
As per claim 7, Sarma in view of Khan teaches all of the limitations of claim 1, as outlined above, and further teaches:
granting access to a feature of an application when the first user's location is at an airport.
 Sarma teaches that access to a function of the application may be enabled when the user is at an airport. (Sarma: paragraph [0024]) See also Khan paragraph [0017, 27, 48] outlining the use of a web application on the mobile device of the user to perform the functions of the system. The motivation to combine Khan persists.
As per claim 8, Sarma in view of Khan teaches the limitations of this claim which are substantially identical to those of claim 1, and further teaches:
An apparatus, the apparatus comprising:
Sarma teaches a system and method for connecting passengers on the same flight allowing them to offer seat exchange negotiations or chat. (Sarma: abstract, paragraphs [0022, 23], Figs. 5, 6)
a memory;
Sarma teaches that the system and method may be implemented by one or more processors which executes code stored in memory (which may comprise a non-transitory computer readable storage medium) in order to perform the functions of the system. (Sarma: paragraphs [0017-19], Fig. 1)
and at least one processor coupled to the memory, the at least one processor configured to:
 Sarma teaches that the system and method may be implemented by one or more processors which executes code stored in memory (which may comprise a non-transitory computer readable storage medium) in order to perform the functions of the system. (Sarma: paragraphs [0017-19], Fig. 1)
As per claims 9-11 and 14, Sarma in view of Khan teaches the limitations of these claims which are substantially identical to those of claims 2-4 and 7, and claims 9-11 and 14 are rejected for the same reasons as claims 2-4 and 7, as outlined above. 
As per claim 15, Sarma in view of Khan teaches the limitations of this claim which are substantially identical to those of claim 1, and further teaches:
A non-transitory computer-readable medium having program code recorded thereon, the program code executed by a processor and comprising:
Sarma teaches that the system and method may be implemented by one or more processors which executes code stored in memory (which may comprise a non-transitory computer readable storage medium) in order to perform the functions of the system. (Sarma: paragraphs [0017-19], Fig. 1)
program code to . . . .
 Sarma teaches that the system and method may be implemented by one or more processors which executes code stored in memory (which may comprise a non-transitory computer readable storage medium) in order to perform the functions of the system. (Sarma: paragraphs [0017-19], Fig. 1)
As per claims 16-18 and 21, Sarma in view of Khan teaches the limitations of these claims which are substantially identical to those of claims 2-4 and 7, and claims 16-18 and 21 are rejected for the same reasons as claims 2-4 and 7, as outlined above. 
Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarma in view of Khan further in view of Johnson et al. (U.S. PG Pub. No. 20100099354; hereinafter "Johnson").
As per claim 5, Sarma in view of Khan teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
disabling communications between the first user and the at least one second user upon initiation of a boarding process for the travel vehicle.
 Sarma teaches that the devices may communicate with each other over the internet (a long-range network) before the trip, and a local in-flight network during the trip, but does not appear to explicitly teach that the first communication is disabled upon initiation of a boarding process. (Sarma: paragraphs [0019-20])
Johnson, however, teaches that the long-range communication abilities of a phone may be disabled upon a user initiating a boarding process for a flight. (Johnson: paragraph [0022, 26-27]) Johnson teaches combining the above elements with the teachings of Sarma in view of Khan for the benefit of providing quick and convenient setting of phone profiles so that establishment proprietors may have the ability to effect appropriate phone usage in their premises and so that the phone user needs not remember to change modes of operation via user manipulation. (Johnson: paragraph [0034]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Johnson with the teachings of Sarma in view of Khan to achieve the aforementioned benefits.
As per claim 6, Sarma in view of Khan further in view of Johnson teaches all of the limitations of claim 5, as outlined above, and further teaches:
enabling communications between the first user and the at least one second user for a duration after the travel vehicle embarks to a destination.
 Sarma teaches that the marketplace may be available in flight using a short-range wireless communication, and therefore teaches that it may be enabled for a duration after the travel vehicle embarks to a destination. (Sarma: paragraph [0019-20, 23])
As per claims 12-13 and 19-20, Sarma in view of Khan further in view of Johnson teaches the limitations of these claims which are substantially identical to those of claims 5-6, and claims 12-13 and 19-20 are rejected for the same reasons as claims 5-6, as outlined above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628